Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160660(158)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  TAXPAYERS FOR MICHIGAN                                                                                Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  CONSTITUTIONAL GOVERNMENT, STEVE                                                                      Megan K. Cavanagh,
  DUCHANE, RANDALL BLUM, and SARA                                                                                        Justices

  KANDEL,
           Plaintiffs-Appellees,
                                                                     SC: 160660
  v                                                                  COA: 334663

  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the joint motion of the Michigan Municipal League,
  the Government Law Section of the State Bar of Michigan, the Michigan Townships
  Association, and the Michigan Association of Counties to file a brief amicus curiae is
  GRANTED. The amended amicus brief submitted on February 11, 2020, is accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 12, 2020

                                                                                Clerk